Citation Nr: 1712762	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-12 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a pulmonary lung disease, claimed as due to in-service exposure to asbestos.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from June 1960 to November 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran perfected a timely appeal of that decision.

This case was previously before the Board in September 2015, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

The Veteran requested and was scheduled for hearings before a Decision Review Officer (DRO) in June 2014 and February 2015, both of which he failed to attend.  The Veteran has not requested that the hearings be rescheduled nor has he offered good cause for failing to appear at the hearings.  Likewise, the Veteran requested and was scheduled for a hearing before a Veterans Law Judge (VLJ) in April 2015, at which hearing he failed to appear.  Therefore, the Veteran's hearing requests are deemed to be withdrawn.  See 38 C.F.R. §§ 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence does not indicate that the Veteran was exposed to asbestos during service.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary lung disease, claimed as in-service exposure to asbestos, have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, VA provided adequate notice respecting the issue on appeal in a June 2008 letter to the Veteran.

VA's duty to assist a claimant in the development of a claim includes assisting the claimant in obtaining relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  The Veteran authorized release of records from his primary care physician, and VA obtained those records.  VA requested further authorization for the complete records that include a diagnosis of pulmonary asbestosis, but the Veteran did not respond with authorization or provide those complete records himself.  The Board directed the RO to schedule a relevant examination upon a finding that the Veteran was exposed to asbestos in service; as discussed below, no such finding was made and therefore no examination is required.  Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the instant case, the Veteran has not argued, and the record does not demonstrate, that his respiratory disorder started in service or is directly related to service.  Thus, entitlement to service connection on a direct basis is not warranted.  Instead, the Veteran argues that his current respiratory disorder is the result of exposure to asbestos during military service.

Service-connection claims based on exposure to asbestos require a military occupational specialty (MOS) with exposure to asbestos or an exposure event associated with service sufficient to request an examination, and a diagnosed disability that has been associated with in-service asbestos exposure.  VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section I, Topic 3a.  Any evidence in the Veteran's claims file that is probative of asbestos exposure may be used to establish an exposure event, including lay statements, buddy statements, service personnel records, and service treatment records.  Id. Topic 3e.  Although an examination is necessary to establish a medical nexus between the current disability and the asbestos exposure, where exposure is not demonstrated by the evidence of record, an examination is not necessary for a decision.  Id. Topic 3f.

The Veteran's military personnel records indicate that, at the time of his reported asbestos exposure at the Amarillo Air Force Base (AFB), he was in technical training to work as a fuel specialist.  The Veteran reported that he was assigned for approximately one month in October 1960 to a detail tasked with cleaning up a barracks that had caught fire, removing asbestos siding from the barracks.  As the Veteran's MOS at the time does not confirm that he was exposed to asbestos in service, see M21-1, Part IV, Subpart ii, Chapter 1, Section I, Topic 3c, VA's duty to assist the Veteran in developing his claim includes verification of his stated exposure.  

The Board previously remanded this case, directing the RO to develop evidence verifying the Veteran's reports that he worked on a crew cleaning up a barracks that had caught fire, and that the siding and/or insulation in that barracks contained asbestos.  VA contacted the Amarillo Air Museum by telephone and the Air Force Historical Research Agency (AFHRA) in writing, requesting from each information regarding the fire and the siding in the Amarillo AFB barracks.  Both responded in writing with negative replies.  The AFHRA archivists reviewed the Amarillo Technical Training Center and 4128th Strategic Wing histories, and found no mention of any structure fires or clean-up crews.  The replies were silent as to the material used in the siding of the Amarillo AFB barracks.

VA also contacted the Veteran to solicit further evidence of the asbestos exposure.  In a March 2016 letter, VA requested buddy statements from individuals who witnessed the fire or who worked on the clean-up crew with the Veteran, and specifically suggested submitting a buddy statement from the Veteran's wife.  An October 2016 letter informed the Veteran that the VA's record search had returned negative results, and enclosed a form so that the Veteran could submit further evidence of the fire, the barracks, and/or the clean-up crew.  The Veteran did not respond to either letter, and submitted no further evidence or information to assist VA in obtaining relevant records.  As noted above, the Veteran did not attend any of his scheduled hearings in this matter, so there is no testimony from the Veteran or other witnesses regarding his asbestos exposure in service.

Therefore, the only evidence of record regarding whether the Veteran was exposed to asbestos in service is his own statement describing work on a clean-up crew removing asbestos siding from a damaged barracks.  While the Veteran is competent to describe this assignment, that there is no record of any such fire in the relevant histories reduces the credibility of his statement.  The Board finds that a fire causing damage that required a crew of airmen approximately one month to clean up would likely have been recorded.  Further, the Veteran's statement is the only evidence of record that the siding actually contained asbestos, and the Veteran has not demonstrated that he has any expertise qualifying him to otherwise identify asbestos building materials.  Accordingly, the Board finds there is no credible evidence that the Veteran was exposed to asbestos during service.

Finally, the duty to assist requires VA to provide an examination when the record contains competent evidence the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 21 Vet. App. 23 (2007).  


Here, as the Board finds the Veteran was not exposed to asbestos during service, the record does not indicate that his current disability may be associated with military service; therefore, no VA examination is necessary.


ORDER

The claim for service connection for a pulmonary lung disease, claimed as due to in-service exposure to asbestos, is denied.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


